Affirm and Opinion Filed August 19, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00357-CR

                             JOSHUA LEE DIXON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-82812-2014

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Myers
       Joshua Lee Dixon was convicted of delivery of methamphetamine in an amount of one

gram or more but less than four grams. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6),

481.112(c) (West 2010).     Punishment, following the revocation of appellant’s community

supervision, was assessed at five years’ imprisonment. Appellant filed a pro se motion to

dismiss the appeal. However, because the motion was not signed by counsel, and counsel did

not respond to our letter inquiring about whether he concurred in appellant’s decision, we could

not grant the motion. See TEX. R. APP. P. 42.2(a) (both appellant and counsel must sign motion

to dismiss appeal). Therefore, we ordered the trial court to make findings regarding whether

appellant desired to pursue the appeal. We adopted the trial court’s finding that appellant does

not wish to pursue the appeal and we submitted the appeal without briefs. See TEX. R. APP. P.
38.8(b)(4). Absent briefs, no issues are before us. Finding no fundamental error, we affirm the

trial court’s judgment.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47
150357F.U05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOSHUA LEE DIXON, Appellant                        On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-00357-CR        V.                       Trial Court Cause No. 380-82812-2014.
                                                   Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                       Fillmore and Evans participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 19th day of August, 2015.




                                             –3–